Title: To Alexander Hamilton from William Rawle, [15 May 1794]
From: Rawle, William
To: Hamilton, Alexander



[Philadelphia, May 15, 1794]
Sir

In pursuance of the conversation lately had, I do myself the honor to lay before you a statement of such compensation as I conceive myself reasonably entitled to in the cases enumerated.
That in the cause of near three years many services have been rendered & many duties performed of an arduous & difficult nature must certainly be known. Some of them—within the criminal jurisdiction of the courts—are perhaps to be compensated by the legal fees prescribed by the existing laws—others are not stated because no note of them is retained.
It may be proper to add that if in the obscurity of legal provisions relative to this subject, a doubt should be entertained of the admissibility of this claim now preferred, it would be more satisfactory to me to postpone the compensation till a legislative sanction should take place, but in urging the necessity of it, I am entitled to remark that due attention should be paid to the invasion of time & of professional employment which result from the nature of the office.
I am   Sir   with perfect respect   your most obedt. humble servt.

W. Rawle
May 15, 1794


P.S. With the account are transmitted some bills of costs which have been sent to me by the Clerk of the Circuit and District Courts of Pennsylvania.

To the Secretary of the Treasury
